DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-20 in the reply filed on 11 October 2022 is acknowledged. 
Claim(s) 21 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention(s) II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1 February 2021 and 11 October 2022 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Reference characters "102A" and "102B" have both been used in the specification [0040] to refer to the step of providing a clay material in Fig. 1B. 
Appropriate correction is required.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities: 
Claim 2: “prior to performing” should read “before performing” to use terminology consistent with claim 1.
Claim 4: “subsequent to performing” should read “after performing” to use terminology consistent with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “alkaline metal”. The Examiner notes that while alkali metals and alkaline earth metals are well understood in the art to mean the first and second column elements of the periodic table, “alkaline metal” lacks an understood meaning, and the claim is indefinite as neither claim 8, parent claim(s) 1, nor the instant specification disclose the meaning of “alkaline metal” and one of ordinary skill in the art would not conclude the specific factors, characteristics, etc. necessary to determine or ensure whether or not a metal is an “alkaline metal”. Correction is required.
Claim 9 recites the limitation "SO4-". The limitation is indefinite as it is unclear how a sulfate ion would have a charge of -1, when a sulfate ion is understood to have a charge of -2. Correction is required.
Claim 13 contains the trademark/trade name Spex®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See MPEP 2173.05(u) and Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe type of high-energy mill and, accordingly, the identification/description is indefinite. Correction is required. 
Claim 15 recites the limitation "the liquid leach". There is insufficient antecedent basis for this limitation in the claim as while parent claim 1 recites “contacting… with a solvent to extract lithium… and form a lithium-rich leach solution” neither claim 15 nor parent claim 1 describes a “liquid leach”, making unclear if claim 15 further limits the contacting step of claim 1 or another process. Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-10, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setoudeh et al (Enhancing lithium leaching by mechanical activation, listed in IDS dated 11 October 2022).
Regarding claim 1, Setoudeh teaches enhancing lithium leaching by mechanical activation where ore containing 18% lepidolite and clay material (a process for extracting lithium from a clay mineral; Title, p. 44-45, “Experimental” paragraph 1) is mixed with Na2SO4 before milling in a planetary ball mill, where one of ordinary skill would recognize Na2SO4 to represent the cations 2 Na+ and anion SO2-(performing a mill of a clay mineral comprising lithium, mixing a cation source with the clay mineral before performing the mill to form a mixture, wherein the cation source comprises a cation and an anion; p. 44-45, “Experimental” paragraphs 1-2). Setoudeh is silent to the milling being a “high energy mill”, but the instant specification at [0011] teaches use of a planetary ball mill to be a “high-energy mill”, thus Setoudeh reads on performing a high-energy mill. Setoudeh teaches after calcining, leaching the milled ore in water (a solvent), producing a slurry/liquor (extracting lithium from a clay mineral, contacting… form a lithium rich leach solution; p. 45, “Experimental” paragraphs 2-3). Setoudeh teaches the concentration of Li in the slurry/liquor to be greater than 160 ppm (wherein the lithium rich leach solution comprises lithium at a concentration of at least 100 ppm; Fig. 5). The Examiner notes that while Setoudeh is silent to the concentration of aluminum in the slurry/liquor, the instant application discloses minimization of aluminum concentration in the slurry is achieved by “Selective Extraction” and “Selective Leach” (instant specification, [0054]) which comprises using one of the recited cation sources listed at [0010] to perform the “Selective Extraction” from ore during milling and leaching with water to perform a “Selective Leach” [0053]. As Setoudeh teaches using Na2SO4 (one of the listed cation sources in instant specification paragraph [0010]) and water to perform leaching, one of ordinary skill would recognize that Setoudeh would have a concentration of Al lower than 10 ppm, reading on the claim. See MPEP 2112 § (III-V).
Regarding claim 2, Setoudeh teaches mixing Na2SO4 (cation source) with the clay containing ore prior to milling (p. 44-45, “Experimental” paragraphs 1-2).
Regarding claim 6, Setoudeh teaches the ore comprises 18% lepidolite (p. 44-45, “Experimental” paragraph 1).
Regarding claim 7, Setoudeh teaches the ore comprises Na, K, Fe, Al, Ca, Mg, and Si (p. 45 Table 1).
Regarding claims 8-10, Setoudeh teaches the ore is mixed with Na2SO4 where the cation is Na, an alkali metal, and the anion is SO42-, an alkali metal (wherein the cation of the cation source is an alkaline metal, wherein the anion is SO4-, wherein the cation source is Na2SO4; p. 44-45, “Experimental” paragraphs 1-2).
Regarding claim 13, Setoudeh teaches the milling is done with a planetary ball mill (p. 44-45, “Experimental” paragraphs 1-2).
Regarding claim 15, Setoudeh teaches the leaching to be performed at 80 C.
Regarding claim 17, Setoudeh teaches the concentration of Li in the slurry/liquor to be greater than 160 ppm (wherein the lithium rich leach solution contains at least 150 ppm of lithium; Fig. 5).
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setoudeh with evidence from Na2SO4 Information Sheet (Interchim sodium sulfate product information sheet).
Regarding claim 19, Setoudeh teaches calcines were subjected to agitated deionized water (p. 45 paragraph 4) and does not teach inducing acidic or basic pH conditions during the leaching. Na2SO4 Information Sheet teaches Na2SO4 when dissolved in water produces pH 7.0 solution (p.2 “Chemistry”). Therefore, one of ordinary skill would recognize the pH of the solution produced from leaching to have a pH of about 7, as the leaching is done with water (pH 7), Na2SO-4 reagent does not affect the pH of the solution, and the conditions of Setoudeh are not referred to as acidic or basic, reading on wherein the lithium rich leach solution has a pH of about 5-10.
Claim(s) 1-2, 6-12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lien et al (Recovery of Lithium From a Montmorillonite-Type Clay, listed in IDS dated 11 October 2022).
Regarding claim 1, Lien teaches the recovery of lithium from a montmorillonite-type clay (Title), where clay containing 0.6 pct Li (p. 4 Table 1) is mixed with gypsum (CaSO4), which comprises the cation Ca2+ and anion SO42- and ground in a ball mill (performing a mill of a clay mineral comprising lithium, mixing a cation source with the clay mineral before performing the mill to form a mixture, wherein the cation source comprises a cation and an anion, p. 4 “Materials”, p. 5 paragraph 1). The Examiner notes that while Lien is silent to the mill being “high-energy”, the instant specification teaches at [0011 ,0033] a ball mill to be an example of a “high-energy mill”, reading on performing a “high-energy mill”. Lien teaches the mixture is pelletized and roasted, converting lithium to water-soluble Li2SO4 (p. 3 “Process Description” paragraph 2), then leached in water (a solvent), where one of ordinary skill would recognize the lithium is dissolved in water (contacting… leach solution; p. 5 paragraphs 1-2). Lien teaches the leach solution to contain 2.5-3.0g/L of Li (2494 -2993 ppm) (lithium at a concentration of at least 100 ppm; p. 12 “Summary of Leach Results”). The Examiner notes that while Lien is silent to the concentration of aluminum in the leach solution, the instant application discloses minimization of aluminum concentration in the slurry is achieved by “Selective Extraction” and “Selective Leach” (instant specification, [0054]) which comprises using one of the recited cation sources listed at [0010] to perform the “Selective Extraction” from ore during milling and leaching with water to perform a “Selective Leach” [0053]. As Lien teaches using CaSO4 (one of the listed cation sources in instant specification paragraph [0010]) and water to perform leaching, one of ordinary skill would recognize that Lien would have a concentration of Al lower than 10 ppm, reading on the claim. See MPEP 2112 § (III-V). Further Lien teaches by using a gypsum reagent and roasting that the process avoids converting aluminum into water-soluble form (p. 2 last paragraph-p. 3 paragraph 1).
Regarding claim 2, Lien teaches the clay is mixed with limestone (CaCO3) and gypsum (CaSO4) before milling (the cation source is mixed with the clay mineral prior to performing the high-energy mill; p. 5 paragraph 1).
Regarding claim 6, Lien teaches the clay comprises contains lithium principally as hectorite (wherein the clay material comprises hectorite; p. 9 “Feed Preparation”).
Regarding claim 7, Lien teaches the clay comprises a typical sample of clay comprises Al, Ca, Fe, K, Mg, Na, and Si as SiO2 (p. 4 Table 1).
Regarding claims 8-10, Lien teaches adding gypsum (CaSO4), which comprise the cation Ca2+ and anion and SO42- (wherein the cation of the cation source is an alkaline metal, wherein the anion of the cation source is SO4-, wherein the cation source is CaSO4).
Regarding claim 11, Lien teaches tested weight ratios of CaSO4 to clay include 1:5 (wherein the weight ratio of the cation source to the clay material is about 1:3 to about 1:50; p. 10 Table 2).
Regarding claim 12, Lien teaches tested weight ratios of CaSO4 (as CaSO4 ∙ 2H2O) to clay to include 1:5, 2:5, 3:5, 4:5, 5:5, and 6:5. As the tested clay contains 0.6% Li, this equates to a molar ratio of Li:Ca2+ of 1:1.344 1:2.688, 1:4.0314, 1:5.375 1:6.719, and 1:8.063 (wherein the molar ratio of the cation to lithium of the clay material is about 1:1 to about 1:10; p. 10 Table 2).
Regarding claim 15, Lien does not teach heating or cooling of the leaching solution or vessel, thus one of ordinary skill would recognize the leaching is conducted at room temperature (25 C) (wherein the liquid leach is performed at 20-100° C).
Regarding claim 17, Lien teaches the leach to contain 2.5-3.0g/L of Li (2494 -2993 ppm) (lithium rich leach solution comprises at least 150 ppm of lithium; p. 12 “Summary of Leach Results”).
Regarding claim 18, Lien teaches water leaching extracts more than 80 % of the lithium present in the ore (p. 3 paragraph 1).
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lien with evidence from CaSO4 SDS (Millipore safety data sheet for calcium sulfate dihydrate).
Regarding claim 19, Lien teaches leaching is conducted with water (p. 11) and does not teach inducing acidic or basic pH conditions during the leaching. CaSO4 SDS teaches CaSO4 forms a pH 7.0 solution when dissolved in water (p.5 §9). Therefore, one of ordinary skill would recognize the pH of the solution produced from leaching to have a pH of about 7, as the leaching is done with water (pH 7), CaSO-4 reagent does not affect the pH of the solution, and the conditions of Lien are not referred to as acidic or basic, reading on wherein the lithium rich leach solution has a pH of about 5-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setoudeh as applied to claim 1 above further in view of Amer (The Hydrometallurgical Extraction of Lithium from Egyptian Montmorillonite-Type Clay, listed in IDS dated 11 October 2022).
Regarding claim 3, Setoudeh teaches mixing Na2SO4 with the ore prior to milling, and does not teach the cation source is mixed with the clay mineral concurrently with performing the high-energy mill.
Amer teaches extracting lithium from clay by contacting with sulfuric acid (a cation source) (Abstract), and experiments were carried out in a ball-mill-type autoclave where a clay sample was charged in the autoclave together with an acid solution (wherein the cation source is mixed with the clay mineral concurrently with performing the high-energy mill; p. 55, Materials and Apparatus, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cation source during milling as taught by Amer instead of prior to milling in the process of Setoudeh with the predictable benefit of eliminating the need for a separate mixing step prior to milling, reducing equipment, energy, and maintenance costs. Setoudeh and Amer are analogous as both are directed to processes of recovering Li from clay containing Li ores using a cation source. Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV) C. Since the instant application does not disclose any new or unexpected result due to changing the order of contacting steps compared to the prior art, it would have been obvious to select any order of the contacting because the reaction of the cation source and lithium ore occurs regardless of the sequence of the addition of the components relative to the high-energy milling.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above further in view of Amer.
Regarding claim 3, Lien teaches mixing CaSO4 with the ore prior to milling, and does not teach the cation source is mixed with the clay mineral concurrently with performing the high-energy mill.
Amer teaches extracting lithium from clay by contacting with sulfuric acid (a cation source) (Abstract), and experiments were carried out in a ball-mill-type autoclave where a clay sample was charged in the autoclave together with an acid solution (wherein the cation source is mixed with the clay mineral concurrently with performing the high-energy mill; p. 55, Materials and Apparatus, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cation source during milling as taught by Amer instead of prior to milling in the process of Lien with the predictable benefit of eliminating the need for a separate mixing step prior to milling, reducing equipment, energy, and maintenance costs. Lien and Amer are analogous as both are directed to processes of recovering Li from clay containing Li ores using a cation source. Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV) C. Since the instant application does not disclose any new or unexpected result due to changing the order of contacting steps compared to the prior art, it would have been obvious to select any order of the contacting because the reaction of the cation source and lithium ore occurs regardless of the sequence of the addition of the components relative to the high-energy milling.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setoudeh as applied to claim 1 above in view of Wen et al. (CN 110358934 A, listed in IDS dated 11 October 2022, family document US 20220186341 A1 used as translation).
Regarding claim 4, Setoudeh teaches mixing Na2SO4 with the ore prior to milling followed by leaching with water, and does not teach the cation source is mixed with the clay mineral subsequent to performing the high-energy mill.
Wen teaches a Method for extracting lithium from carbonate clay type lithium ore based on ion exchange (Title), where lithium containing clay is crushed, roasted, then reacted with ferric iron salt solution, and filtered to produce lithium-bearing solution [0009-0012], which performs ion exchange with the lithium, making the ferric iron salt analogous to a cation source (wherein the cation source is mixed with the clay mineral subsequent to performing the high-energy mill; [0006]). While Wen is silent to the type of solution, one of ordinary skill would recognize the solution to be aqueous as Wen does not specify an alternative solvent, and the process is performed in a water bath oscillator in each embodiment [0029-0042]. As Wen teaches adding the ferric iron salt in a solution and production of a Li-bearing solution, one of ordinary skill would recognize the addition of ferric iron salt results in leaching of the Li into the aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cation source after milling in an aqueous solution as taught by Wen, instead of prior to milling, in the process of Setoudeh, eliminating the need for a separate mixing step with the advantage of reducing equipment, energy, and maintenance costs. Doing so would have been further obvious as Setoudeh teaches leaching in water after contacting with cation source, and using an aqueous solution to introduce the cation source would allow performing of the contacting and leaching steps simultaneously, improving throughput by reducing overall reaction time. Setoudeh and Wen are analogous as both are directed to processes of recovering Li from clay containing Li ores using a cation source. Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV) C. Since the instant application does not disclose any new or unexpected result due to changing the order of contacting steps compared to the prior art, it would have been obvious to select any order of the contacting because the reaction of the cation source and lithium ore occurs regardless of the sequence of the addition of the components relative to the high-energy milling.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above further in view of Wen.
Regarding claim 4, Lien teaches mixing CaSO4 with the ore prior to milling, and does not teach the cation source is mixed with the clay mineral subsequent to performing the high-energy mill.
Wen teaches a Method for extracting lithium from carbonate clay type lithium ore based on ion exchange (Title), where lithium containing clay is crushed, roasted, then reacted with ferric iron salt solution, and filtered to produce lithium-bearing solution [0009-0012], which performs ion exchange with the lithium, making the ferric iron salt analogous to a cation source (wherein the cation source is mixed with the clay mineral subsequent to performing the high-energy mill; [0006]). While Wen is silent to the type of solution, one of ordinary skill would recognize the solution to be aqueous as Wen does not specify an alternative solvent, and the process is performed in a water bath oscillator in each embodiment [0029-0042]. As Wen teaches adding the ferric iron salt in a solution and production of a Li-bearing solution, one of ordinary skill would recognize the addition of ferric iron salt results in leaching of the Li into the aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cation source after milling in an aqueous solution as taught by Wen, instead of prior to milling, in the process of Lien, eliminating the need for a separate mixing step with the advantage of reducing equipment, energy, and maintenance costs. Doing so would have been further obvious as Lien teaches leaching in water after contacting with cation source, and using an aqueous solution to introduce the cation source would allow performing of the contacting and leaching steps simultaneously, improving throughput by reducing overall reaction time. Lien and Wen are analogous as both are directed to processes of recovering Li from clay containing Li ores using a cation source. Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV) C. Since the instant application does not disclose any new or unexpected result due to changing the order of contacting steps compared to the prior art, it would have been obvious to select any order of the contacting because the reaction of the cation source and lithium ore occurs regardless of the sequence of the addition of the components relative to the high-energy milling.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above.
Regarding claim 5, Lien teaches the ore to comprise 0.1 to 0.65 pct Li (p. 2 right column paragraph 3), which as Lien uses without disclosing the overall composition of the ore, one of ordinary skill would recognize to be 0.1 to 0.65 wt% Li in the clay (1-6.5 g Li/kg clay). The Examiner notes that while Lien teaches a leach solution containing 2.5-3.0g/L of Li (2494 -2993 ppm) results from a 0.6 wt% Li ore (p. 4 Table 1, p. 12 “Summary of Leach Results”), one of ordinary skill would expect a clay of even 0.1 wt% ore to result in an at least proportional amount of Li ending up in the leach solution (415.67-498.83 ppm), still reading on lithium at a concentration of at least 100 ppm as required by claim 1.
Lien teaches a lithium concentration of 1-6.5 g Li/kg clay. This overlaps the claimed range of 0.1-5 g Li/kg clay. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setoudeh as applied to claim 1 above in view of Chubb (US 3073673 A).
Regarding claim 14, Setoudeh does not teach pulverizing the clay mineral prior to performing the high-energy mill.
Chubb teaches a treatment of lithium ores where spodumene lithium ore is coarse ground and fed to a kiln before being selectively pulverized such that gangue materials such as feldspar and quartz are left largely unreduced in size and are separated from the ore (Col. 1 line 65 – Col. 2 line 12). Chubb teaches the ore is digested under agitation with water and NaOH/Na2CO3 and Ca(OH)2/CaO (analogous to a high-energy mill) (Col. 2 lines 16-29) and the ore comprises clay as it is removed as a residue (Col. 2 line 43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a step of pulverizing and separating gangue from the ore prior to performing a high-energy mill as taught by Chubb to the process of Setoudeh with the benefit of removing non-target materials like feldspar and quartz from the ore, predictably improving Li extraction. Doing so would have been further obvious as pulverizing ore would increase the surface area of the ore prior to the step of contacting with the Na2SO4 reagent of Setoudeh, further improving Li extraction efficiency. Setoudeh and Chubb are analogous as both are directed to processes of recovering Li from clay containing Li ores using a cation source under agitated conditions.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above further in view of Chubb.
Regarding claim 14, Lien does not teach pulverizing the clay mineral prior to performing the high-energy mill.
Chubb teaches a treatment of lithium ores where spodumene lithium ore is coarse ground and fed to a kiln before being selectively pulverized such that gangue materials such as feldspar and quartz are left largely unreduced in size and are separated from the ore (Col. 1 line 65 – Col. 2 line 12). Chubb teaches the ore is digested under agitation with water and NaOH/Na2CO3 and Ca(OH)2/CaO (analogous to a high-energy mill) (Col. 2 lines 16-29) and the ore comprises clay as it is removed as a residue (Col. 2 line 43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a step of pulverizing and separating gangue from the ore prior to performing a high-energy mill as taught by Chubb to the process of Lien with the benefit of removing non-target materials like feldspar and quartz from the ore, predictably improving Li extraction. Doing so would have been further obvious as pulverizing ore would increase the surface area of the ore prior to the step of contacting with the CaSO4 reagent of Lien, further improving Li extraction efficiency. Lien and Chubb are analogous as both are directed to processes of recovering Li from clay containing Li ores using a cation source under agitated conditions.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setoudeh as applied to claim 1 above further in view of Lien.
Regarding claim 16, Setoudeh teaches a ratio of calcined clay to water of 40g: 1L during leaching (0.401 g calcine: 10 g H2O) (p. 45 paragraph 4), but not a weight ratio of the mixture to the solvent of about 1:10 to about 3:10. 
Lien teaches a water to the recovery of lithium from a montmorillonite-type clay (Title), where clay containing 0.6 pct Li (p. 4 Table 1) is mixed with gypsum (CaSO4), which comprises the cation Ca2+ and anion SO42- and ground in a ball mill (p. 4 “Materials”, p. 5 paragraph 1). Lien teaches the mixture is pelletized and roasted, converting lithium to water-soluble Li2SO4 (p. 3 “Process Description” paragraph 2), then leached in water at a ratio of 32 kg:48 L to 32 kg:96 L (3.34 g mixture:10 g H2O to 6.69 g mixture:10 g H2O) (p. 11 paragraph 2, Table 5). 
It has long been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) A-B. In the instant case, as weight ratios of 0.401:10 (Setoudeh) and 3.34:10-6.69:10 (Lien) are known to be effective ratios of lithium-containing clay/cation source mixture to water in the art, one of ordinary skill would be motivated to find an optimal value between them that balances increasing lithium recovery (by increasing the excess of leaching water), while maintaining a high concentration of lithium in the solution (by decreasing the amount of leaching water) which predictably enhances the ease of recovering lithium from the solution. One would have a reasonable expectation of success performing leaching with a weight ratio of about 1:10 to about 3:10 in the instant case as it falls between values known to be effective in the prior art. Setoudeh and Lien are analogous as they are both drawn to processes for recovering lithium from lithium-containing clay ores by milling with a metal salt and leaching with water.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above further in view of Setoudeh. 
Regarding claim 16, Lien teaches the mixture is pelletized and roasted, converting lithium to water-soluble Li2SO4 (p. 3 “Process Description” paragraph 2), then leached in water at a ratio of 32 kg:48 L to 32 kg:96 L (3.34 g mixture:10 g H2O - 6.69 g mixture:10 g H2O) (p. 11 paragraph 2, Table 5), but not a weight ratio of the mixture to the solvent of about 1:10 to about 3:10.
Setoudeh teaches enhancing lithium leaching by mechanical activation where ore containing 18% lepidolite and clay material (Title, p. 44-45, “Experimental” paragraph 1) is mixed with Na2SO4 before milling in a planetary ball mill, where one of ordinary skill would recognize Na2SO4 to represent the cations 2 Na+ and anion SO2-(p. 44-45, “Experimental” paragraphs 1-2). Setoudeh teaches after calcining, leaching the milled ore in water producing a slurry/liquor (p. 45, “Experimental” paragraphs 2-3) and a ratio of calcined clay to water of 40g:1L during leaching (0.401 g calcine: 10 g H2O) (p. 45 paragraph 4).
It has long been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) A-B. In the instant case, as weight ratios of 0.401:10 (Setoudeh) and 3.34:10-6.69:10 (Lien) are known to be effective ratios of lithium-containing clay/cation source mixture to water in the art, one of ordinary skill would be motivated to find an optimal value between them that balances increasing lithium recovery (by increasing the excess of leaching water), while maintaining a high concentration of lithium in the solution (by decreasing the amount of leaching water) which predictably enhances the ease of recovering lithium from the solution. One would have a reasonable expectation of success performing leaching with a weight ratio of about 1:10 to about 3:10 in the instant case as it falls between values known to be effective in the prior art. Setoudeh and Lien are analogous as they are both drawn to processes for recovering lithium from lithium-containing clay ores by milling with a metal salt and leaching with water.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setoudeh as applied to claim 1 above further in view of Catovic (WO 2018023159 A1, original English language document) and Dry Grinding VS Wet Grinding.
Regarding claim 20, Setoudeh does not teach providing a mixing solvent.
Catovic teaches a caustic digestion process for extracting and recovering lithium values from a lithium-bearing material (Title, Abstract), where lithium-bearing material is ground and milled by dry or wet milling [0034]. Dry Grinding VS Wet Grinding teaches wet milling is milling performed with a liquid fluid (a mixing solvent; paragraph 1), and the power to drive a tube mill in which a given material is being wet ground may be as much as 30 % less than that of a similar mill dry grinding and the throughput of a continuous feed mill is greater in wet grinding (paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a wet milling for treatment of lithium-bearing ore as taught by Catovic in the process of Setoudeh in order to reduce energy costs and improve throughput as taught by Dry Grinding VS Wet Grinding. Setoudeh and Catovic are analogous as both are directed to processes of recovering lithium from ore where the ore is comminuted by milling.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 1 above further in view of Catovic with evidence from Dry Grinding VS Wet Grinding.
Regarding claim 20, Lien does not teach providing a mixing solvent.
Catovic teaches a caustic digestion process for extracting and recovering lithium values from a lithium-bearing material (Title, Abstract), where lithium-bearing material is ground and milled by dry or wet milling [0034]. Dry Grinding VS Wet Grinding teaches wet milling is milling performed with a liquid fluid (a mixing solvent; paragraph 1), and the power to drive a tube mill in which a given material is being wet ground may be as much as 30 % less than that of a similar mill dry grinding and the throughput of a continuous feed mill is greater in wet grinding (paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a wet milling for treatment of lithium-bearing ore as taught by Catovic in the process of Lien in order to reduce energy costs and improve throughput as taught by Dry Grinding VS Wet Grinding. Lien and Catovic are analogous as both are directed to processes of recovering lithium from ore where the ore is comminuted by milling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733          


/VANESSA T. LUK/Primary Examiner, Art Unit 1733